✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                MIDDLE                                                 DISTRICT OF                                       DISTRICT


             Ricky Matlock and Bridget Matlock
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
            RoundPoint Mortgage Servicing Cor                                                                          Case Number: 3:18-cv-47

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
 William L. Campbell, Jr.                                           Patrick Barrett; Henry Todd; Phillip Mas Shaun Ramey; Joseph Ronderos
TRIAL DATE (S)                                                     COURT REPORTER                                            COURTROOM DEPUTY
 5/11/2021 -                                                        Patty Jennings                                            Jill Jerkins
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

  48                  5/11/2021           yes           yes         Joint Factual Stipulations

                                                                    WIT: Ricky Matlock

  19                                      yes           yes         State Farm Policy -- Matlocks

   1                                      yes           yes         Notice of Mortgage Service Transfer to Loancare March 2013

   2                                      yes           yes         Notice of Mortgage Service Transfer to RoundPoint January 2016

   3                                      yes           yes         Introduction Letter from RoundPoint February 2016

  24                                      yes           yes         Letter from RoundPoint September 2016

   6                                      yes           yes         Bill from State Farm 2016

             1                            yes           yes         Matlock Deed of Trust

             3                            yes           yes         Audio Recording of Phone Call, R. Matlock and RoundPoint Representative, October 2016

             4                            yes           yes         Letter from RoundPoint December 2016

                                                                    WIT: Alison Bielby by deposition

             7                            yes           yes         Loancare Notice of Change of Servicer (Contained in 4 Separate Binders)

             8                            yes           yes         Excerpt of Exhibit 7 - Loancare Notice of Change of Servicer, Matlocks

                                                                    WIT: Scott Johnson

  11                                      yes           yes         RoundPoint Policy for Escrow Administration

  30                                      yes           yes         Def Matlock 233: Reinstatement Doc, February 2017, Roundpoint to State Farm (Redacted)

   9                                      yes           yes         Response to Notice of Error Request, September 2017

  12                                      yes           yes         Payment for Forced Place Insurance Policy from RoundPoint to Loan Protector

                      5/12/2021                                     WIT: Bridget Matlock

                                                                    PLAINTIFF RESTS

                                                                    DEFENDANT PROOF BEGINS
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                      Page 1 of   2   Pages

                  Case 3:18-cv-00047 Document 159 Filed 05/13/21 Page 1 of 2 PageID #: 2714
✎AO 187A (Rev. 7/87)              EXHIBIT AND WITNESS LIST – CONTINUATION
                                                                                             CASE NO.
  Ricky Matlock and Bridget Matlock       vs. RoundPoint Mortgage Servicing Cor              3:18-cv-47
 PLF.   DEF.       DATE
                           MARKED ADMITTED                              DESCRIPTION OF EXHIBITS AND WITNESSES
 NO.    NO.      OFFERED

                                             WIT: Scott Johnson


         5                  yes     yes      RoundPoint Notice of Requirement January 2017

         6                  yes     yes      Fax from State Farm to RoundPoint, Renewal Certificate, February 2017

                                             DEFENDANT RESTS

                                             PLAINTIFF REBUTTAL BEGINS

                                             WIT: Ricky Matlock

                                             PLAINTIFF RESTS




                                                                                           Page     2      of        2   Pages

               Case 3:18-cv-00047 Document 159 Filed 05/13/21 Page 2 of 2 PageID #: 2715
